Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 26, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  159092(73)                                                                                              David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  In re Application of CONSUMERS ENERGY                                                                Richard H. Bernstein
  COMPANY to Increase Rates.                                                                           Elizabeth T. Clement
  _________________________________________/                                                           Megan K. Cavanagh,
                                                                                                                        Justices

  RESIDENTIAL CUSTOMER GROUP,
            Appellant,
  v                                                                 SC: 159092
                                                                    COA: 338592
                                                                    MPSC: 00-017990
  CONSUMERS ENERGY COMPANY,
          Petitioner-Appellee,
  and
  MICHIGAN PUBLIC SERVICE COMMISSION,
  HEMLOCK SEMICONDUCTOR, LLC, and
  MICHIGAN CABLE TELECOMMUNICATIONS
  ASSOCIATION,
           Appellees.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s July 29, 2019
  order is considered, and it is DENIED, because we are not persuaded that reconsideration
  of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 26, 2019
         a1118
                                                                               Clerk